                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

IN THE MATTER OF THE
COMPLAINT OF PARADISE
FAMILY, LLC, AS OWNER, AND
ANOTHER DAY IN PARADISE                 Case No.: 8:20-cv-2056-TPB-AAS
BOAT CLUB, LLC, AS OWNER
PRO HAC VICE, OF THE 2018 22’
COBIA M/V REEL ADVENTURE
_______________________________________/

                                     ORDER

       The petitioners, Paradise Family, LLC and Another Day in Paradise

Boat Club, LLC, move to compel discovery from Justin Deskins, Jerry Harvey,

and Angelica Valasco Arce (collective the claimants). (Doc. 41). The claimants

did not respond. The petitioners’ motion to compel is GRANTED.

I.    BACKGROUND

      The petitioners began this proceeding under 46 U.S.C. §§ 30501, et

seq., and Rule F of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions, claiming the right to exoneration from or

limitation of liability for all claims arising out of the vessel’s accident on August

22, 2020. (Doc. 1). The petitioners requested exoneration under Supplemental

Rule F(2) and the benefit of limitation of liability in 46 U.S.C. § 30501, et seq.

(Id.). Upon consideration, a September 3, 2020 order approved the petitioners’

Ad Interim Stipulation, directed the Issuance of Monition and Notice, and
                                         1
stayed all actions or proceedings against the petitioners arising out of the

August 22, 2020 incident until final determination. (Doc. 7).

      Following Rule F of the Supplemental Rules and Local Admiralty Rule

7.06, the petitioners bought an advertisement that The Tampa Bay Times

published weekly for four consecutive weeks. (Doc. 10). On November 25, 2020,

the claimants filed answers, asserted affirmative defenses, and filed a

Supplemental Rule F(5) claims. (Docs. 13, 14, 15, 16, 17, 18, 19). 1 Because no

other potential claimants filed a claim by December 1, 2020, the Clerk entered

default against potential claimant(s) who failed to file claims or answers by

December 1, 2020. (Docs. 20, 21). A December 28, 2020 order granted the

petitioners’ motion for default judgment against potential claimant(s) who

failed to file or otherwise state a claim. (Doc. 27).

      On January 28, 2021, the court entered its case management and

scheduling order. (Doc. 32). On February 3, 2021, the petitioners served the

claimants with their First Request for Production and First Set of

Interrogatories. (Doc. 41, Ex. A). The claimants served their written responses

to the discovery requests. (Doc. 41, Exs. B, D). The petitioners contacted the

claimants about deficiencies in the discovery responses. (Doc. 41, Ex. E). Mr.




1 Mr. Deskins filed two answers, but upon review, there are no differences between
the two answers. (See Docs. 13, 19).
                                        2
Deskins and Mr. Harvey served amended discovery responses, but Ms. Arce

did not serve amended discovery responses. (Doc. 41, Ex. G).

      First, the petitioners now request the court overrule Mr. Deskins’s

objection to Request for Production Number 30 and order Mr. Deskins to

provide documents responsive to that request. (Doc. 41, ¶¶ 8–13). Second, the

petitioners move to compel Mr. Harvey to verify his amended interrogatory

answers. (Id. at ¶ 14). Third, the petitioners move to compel Ms. Arce to provide

an amended interrogatory answer and provide documents responsive to

requests for production. (Id. at ¶¶ 15–28). Last, the petitioners request

reimbursement of their reasonable expenses incurred in trying to obtain this

discovery. (Id. at ¶¶ 30–31). The claimants did not respond to the petitioners’

motion and the time to respond has passed. 2

II.   LEGAL STANDARD

      A party may obtain discovery about any nonprivileged matter relevant

to any party’s claim or defense and proportional to the needs. Fed. R. Civ. P.

26(b)(1). Discovery helps parties ascertain facts that bear on issues. ACLU of

Fla., Inc. v. City of Sarasota, 859 F.3d 1337, 1340 (11th Cir. 2017) (citations

omitted).




2A May 17, 2021 order gave the claimants an additional nine days to respond to the
petitioners’ motion. (See Doc. 47).
                                       3
       A party may move for an order compelling discovery from the opposing

party. Fed. R. Civ. P. 37(a). The party moving to compel discovery has the

initial burden of proving the requested discovery is relevant and proportional.

Douglas v. Kohl’s Dept. Stores, Inc., No. 6:15-CV-1185-Orl-22TBS, 2016 WL

1637277, at *2 (M.D. Fla. Apr. 25, 2016) (quotation and citation omitted). The

responding party must then specifically show how the requested discovery is

unreasonable or unduly burdensome. Panola Land Buyers Ass’n v. Shuman,

762 F.2d 1550, 1559–60 (11th Cir. 1985).

III.   ANALYSIS

       Because the petitioners asks for specific discovery from each claimant,

the court addresses the discovery requests for each claimant and then the

petitioners’ overall request for reasonable expenses.

       A.    Justin Deskins

       The petitioners move to compel Mr. Deskin to produce documents

responsive to one request for production. (Doc. 41, ¶ 8–13).

       Request for Production No. 30: For each Facebook and
       Instagram account maintained by You, please produce Your
       account data, including posts, photographs, and videos from the
       period of August 22, 2014 through the present date.

       Response: Objection. Not relevant to the issue of negligence in the
       Limitation action. Also, Petitioner has not demonstrated a basis
       for this information, other than to conduct an open fishing
       expedition. Claimant does not waive his right to privacy over this
       personal information. Said content would involve other persons
                                       4
      who have not consented to the Petitioner rifling through their
      personal and private information.

(Doc. 41, Ex. G). The petitioners argue Mr. Deskins’s objection should be

overruled because they have a right to discovery information related to Mr.

Deskins’s alleged damages, which may be depicted on Mr. Deskins’s social

media. (Doc. 41, ¶ 12).The petitioners also argue there is no right to privacy in

Facebook posts. (Id. at ¶ 13).

      Social media content may be subject to discovery. See Martin v. Halifax

Healthcare Sys., Inc., No. 6:12-cv-1268-Orl-37DAB, 2013 WL 12153535, at *2

(M.D. Fla. Dec. 31, 2013). Social media content “is neither privileged nor

protected by any right of privacy.” Davenport v. State Farm. Mut. Auto. Ins.

Co., No. 3:11-cv-632-J-JBT, 2012 WL 555759, at *1 (M.D. Fla. Feb. 21, 2012).

However, as with other discoverable material, social media content “is subject

to the threshold showing that the discovery is relevant to a party’s claim or

defense and proportional to the needs of the case.” Rollins v. Banker Lopez &

Gassler, No. 8:19-cv-2336-T-33SPF, 2020 WL 1939396, at *2 (M.D. Fla. Apr.

22, 2020). By following the standard for discovery, this prevents parties from

engaging “in the proverbial fishing expedition, in the hope that there might be

something of relevance” in the opposing party’s social media. Davenport, 2012

WL 555759, at *1.

      Here, the petitioners’ request for Mr. Deskins’s social media account is
                                       5
relevant and proportional because Mr. Deskins alleged damages for loss of the

capacity to enjoy life. (See Doc. 14). Mr. Deskins’s social media could provide

evidence about Mr. Deskins’s quality of life before the incident and how the

incident has affected his quality of life. Thus, Mr. Deskins’s objection is

overruled and the petitioners’ motion to compel documents responsive to

Request for Production No. 30 is granted

      B.     Jerry Harvey

      The petitioners state Mr. Harvey did not verify his answers to the

petitioners’ interrogatories. (Doc. 41, ¶ 14; Doc. 41, Ex. G). The petitioners ask

for an order compelling Mr. Harvey to verify under oath his amended answers

to the petitioners’ interrogatories. (Doc. 41, ¶ 14).

      Interrogatories must be answered “separately and fully in writing under

oath.” Fed. R. Civ. P. 33(b)(3); see also United States v. $361,407.00 in U.S.

Currency, No. 6:19-cv-2349-ACC-DCI, 2020 WL 5102974, at *2 (M.D. Fla. Aug.

11, 2020). Because Mr. Harvey’s Answers to Interrogatories remain unverified,

the petitioners’ motion to compel Mr. Harvey to verify his answers is granted.

      C.     Angelica Valasco Arce

      The petitioners request Ms. Arce amend one interrogatory answer. (Doc.

41, ¶ 18).

      Interrogatory No. 12: Have You ever been involved in any other
      accidents/incidents/falls resulting in any other injuries either
                                         6
      before or after the Incident described in Your Claim? If so, state
      the date and location of each such accident or injury, all injuries
      suffered by You, whether any litigation arose therefrom (and if so,
      identify the litigation by case name and jurisdiction), and the name
      and addresses of all medical, osteopathic, chiropractic or other type
      of doctors and hospitals and other health care facilities at which
      You were examined and/or treated.

      Response: Yes, I was involved in an accident in 2015. Refer to
      number 11 above for treaters. The case was filed in Hillsborough
      County, Florida.

(Doc. 41, Ex. G). The petitioners argue Ms. Arce’s answer is incomplete and

lacks transparency about her past and present medical conditions. (Doc. 41, ¶

18). Because Ms. Arce makes a personal injury claim related to the incident

identified in the petitioners’ complaint, Ms. Arce’s prior medical history,

including accidents and subsequent treatment, is relevant.

      Ms. Arce’s information about her prior litigation is also incomplete.

Because Ms. Arce stated her litigation was filed in Hillsborough County, this

shows Ms. Arce may have filed that case here in the Middle District of Florida

Tampa Division or the Hillsborough County Thirteenth Judicial Circuit Court.

The petitioners represent that they did their due diligence to find Ms. Arce’s

prior case but they could not locate it.

      Ms. Arce must provide the full name of the case and the specific court

where the case was filed. Additionally, to the best of her ability, Ms. Arce must

provide any medical history and treatment related to her 2015 accident. Thus,

                                           7
the petitioners’ motion to compel a better answer to Interrogatory No. 12 is

granted.

      The petitioners also move to compel Ms. Arce to produce documents

responsive to requests for production. (Doc. 41, ¶¶ 19–28). The petitioners

argue Ms. Arce agreed to produce documents responsive to two requests for

production but has not produce any documents. (Id.).

      Request for Production No. 1: Your federal income tax returns
      and W-2s for the years 2014 through the present, as well as any
      state income or intangible tax returns filed for the same years (if
      You do not have Your tax returns, please complete and return the
      attached Request for Copy of Tax Return form).

      Response: Has been requested and will be provided upon receipt.

      Request for Production No. 8: All of Your cell phone records
      from 6:00 a.m. eastern time on the date of the Incident to 11:59
      p.m. easter time on the date of the Incident, including but not
      limited to text messages, social media messages, telephone calls,
      photographs, and videos.

      Response: Has been requested and will be provided upon receipt.

(Doc. 41, Ex. D). Because Ms. Arce has agreed to produce the documents and

has waived her objections, the petitioners’ motion to compel documents

responsive to Requests for Production Nos. 1, 8 is granted.

      The petitioners move to compel Ms. Arce to provide additional documents

related to one request for production. (Doc. 41, ¶28).

      Request for Production No. 13: All correspondence exchanged
      between all persons on board the Vessel regarding anything
                                       8
      relating to the subject voyage, seeking medical treatment, and
      pursuing claims against Petitioners and/or Matthew Carlin, from
      the date of the Incident to the present.

      Response: See response to 12 above. [All documents responsive to
      this request in Claimant’s possession are attached via dropbox
      link.]

(Doc. 41, Ex. D). The petitioners state they received a screenshot showing part

of the text message exchange, but it was not a complete production of the text

message exchange. (Doc. 41, ¶ 28). The requested discovery is relevant because

Ms. Arce’s response to Mr. Carlin’s question about seeking treatment relates

to her claimed injuries from the incident in the complaint. The petitioners’

motion to compel documents responsive to Request for Production No. 13 is

granted.

      D.    Reasonable Attorney’s Fees

      The petitioners request their reasonable expenses incurred with this

motion. (Doc. 41, ¶ 31). The petitioners ask for their reasonable expenses,

including attorney’s fees, in preparing this motion and conferring with the

claimants to obtain this discovery. (Id. at ¶ 30).

      Under Rule 37, if a motion to compel discovery is granted, “the court

must, after giving an opportunity to be heard, require the [non-moving] party

. . . to pay the movant’s reasonable expenses incurred in making the motion,

including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). However, the court must

                                        9
not order this payment if (1) the moving party filed the motion before

attempting in good faith to obtain the discovery; (2) “the opposing party’s

nondisclosure, response, objection was substantially justified,” or (3) other

circumstances would make the award unjust. Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii).

      Because the court grants the petitioners’ motion to compel discovery, the

court must award reasonable expenses unless an exception is met. No

exception has even been argued, however, because the claimants failed to

respond to the petitioners’ motion, despite being given extra time to be heard.

An award of reasonable expenses is further supported due to the petitioners’

multiple attempts to address these discovery issues before court intervention.

Because no exception to the rule is met, the petitioners’ motion for reasonable

expenses, including attorney’s fees, is granted.

IV.   CONCLUSION

      Thus, the following is ORDERED:

      1.    The petitioners’ Motion to Compel Discovery (Doc. 41) is

            GRANTED.

            a.    By June 11, 2021, Mr. Deskins must produce documents

                  responsive to Request for Production No. 30.

            b.    By June 11, 2021, Mr. Harvey must verify his Answers to

                  Interrogatories.

                                       10
     c.    By June 11, 2021, Ms. Arce must amend her answer to

           Interrogatory No. 12 and produce documents responsive to

           Requests for Production Nos. 1, 8, 13.

2.   The petitioners’ request for reasonable expenses, including

     attorney’s fees, incurred in preparing their motion and conferring

     with the claimants to obtain this discovery is GRANTED. The

     parties’ counsel must confer in good faith to stipulate to the

     reasonable expenses incurred. If the parties fail to stipulate, the

     petitioners may submit a motion, supported by a declaration and

     any expense records, to support why the expenses they request are

     reasonable.

ORDERED in Tampa, Florida on May 28, 2021.




                               11
